                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


 US FRAMING INTERNATIONAL, LLC,                     )
                                                    )
                        Plaintiff,                  )
                                                    )
        vs.                                         ) CASE NO. 3:21-CV-17 4-TRM-DCP
                                                    )
 CONTINENTAL BUILDING COMPANY                       )
 AND STEADFAST INSURANCE                            )
 COMPANY, AS SUBROGEE AND/OR                        )
 ASSIGNEE OF CONTINENTAL                            )
 BUILDING COMPANY,                                  )
                                                    )
                        Defendants.                 )


       DEFENDANT CONTINENTAL BUILDING COMPANY’S OPPOSITION TO
               PLAINTIFF’S MOTION FOR ORAL ARGUMENT

        Defendant Continental Building Company (“Continental”) submits this short opposition to

 Plaintiff US Framing International, Inc.’s (“USF”) request for an oral argument regarding

 Defendant’s Motion to Dismiss the Complaint (“Motion”).

        Continental submits that an oral argument is not necessary for the Motion as the Motion

 does not present any new or novel legal theories on which the Court could benefit from hearing

 argument. To the contrary, the Motion presents long standing principles: if a party is not a party

 to a contract, then that party lacks contractual standing, and is not a proper party, to bring a claim

 thereunder. There is no need for an oral argument and no basis for stating that the Court could

 benefit from one when deciding these principles. Further, as there is no claim pending before this

 court based on Tenn. Ann. Code §§ 56-53-102 or 56-53-103, as admitted by Plaintiff’s counsel,

 then any alleged inaccuracy (whether true or not) has no bearing on this Court’s ruling on

 Continental’s Motion to Dismiss.


                                                   1

Case 3:21-cv-00174-TRM-DCP Document 21 Filed 07/09/21 Page 1 of 3 PageID #: 424
        Should this Court grant Plaintiff’s Motion for Oral Argument, Continental is available and

 open to participate in any format the Court deems best, be it in-person or via other means.

                                                 Respectfully submitted,


                                                 /s/ Susan M. White__________________
                                                 RICHARD D. KALSON (PA 69611) (admitted
                                                 Pro Hac Vice)
                                                 BENESCH, FRIEDLANDER, COPLAN &
                                                   ARONOFF LLP
                                                 41 South High Street, Suite 2600
                                                 Columbus, OH 43215-6164
                                                 Telephone: 614.223.9300
                                                 Facsimile: 614.223.9330
                                                 Email: rkalson@beneschlaw.com

                                                 SUSAN M. WHITE (OH 0086650) (admitted Pro
                                                 Hac Vice)
                                                 BENESCH, FRIEDLANDER, COPLAN &
                                                   ARONOFF LLP
                                                 200 Public Square, Suite 2300
                                                 Cleveland, Ohio 44114-2378
                                                 Telephone: 216.363.4500
                                                 Facsimile: 216.363.4588
                                                 Email: swhite@beneschlaw.com

                                                 and

                                                 W. PAUL WHITT, ESQ. (BPR #024793)
                                                 LEWIS, THOMASON, KING, KRIEG &
                                                 WALDROP, P.C.
                                                 One Centre Square, Fifth Floor
                                                 620 Market Street
                                                 P.O. Box 2425
                                                 Knoxville, TN 37901
                                                 Telephone: (865) 546-4646
                                                 Email: PWhitt@LewisThomason.com


                                                 Attorneys for Continental Building Company




                                                 2

Case 3:21-cv-00174-TRM-DCP Document 21 Filed 07/09/21 Page 2 of 3 PageID #: 425
                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2021, a copy of the foregoing Opposition to Plaintiff’s

 Motion for Oral Argument was filed electronically via CM/ECF. Notice of this filing will be sent

 to all parties by operation of the Court’s electronic filing system. Parties may access this filing

 through the Court’s system.


                                                        /s/ Susan M. White
                                                        Counsel for Continental Building
                                                        Company




                                                 3

Case 3:21-cv-00174-TRM-DCP Document 21 Filed 07/09/21 Page 3 of 3 PageID #: 426
